Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 9/7/2022. Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed 9/7 have been fully considered but they are not persuasive. 
Double Patenting
In response. DP is pending.

112 rejection
In response. 112(a) & (b) rejections are withdrawn.

103
Regarding Ouellette fails to teach claim 1, in particular, “wherein recombining comprises selecting entire filters as inseparable groups of a plurality of weights from each of the pair of chromosomes to recombine all weights of each entire selected filter together such that each selected filter cannot be divided during the recombing in claim 1 (similarly, in claim 11)
In response. Ouellette appears to disclose the above claim limitation. The claim limitation “recombining comprises selecting entire filters as inseparable groups of a plurality of weights from each of the pair of chromosomes” appears to read on the claim limitation “to recombine all weights of each entire selected filter together such that each selected filter cannot be divided during the recombining”. In Ouellette, the chromosome represents the entire weights of the CNN, as indicated in “Integration of the GA with the CNN” (page 518, col 1). Under BRI, the concept of representing the weights of layers of the CNN with chromosomes in GA and applying the GA procedures to the representations in Ouellette interprets selecting entire filters as inseparable groups of a plurality of weights from each of the pair of chromosomes and where crossover interprets recombination. 
Suggestion: The meaning of “inseparable” is broad as it seems to be obvious that recombination or crossover does involve all weights. The exact steps that carry out “recombining comprises selecting entire filters as inseparable groups of a plurality of weights from each of the pair of chromosomes” may be provided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 11-13 & 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 14-21 of U. S. Patent No. 10339450. Although the claims at issue are not identical, they are not patentably distinct from each other. The main difference underlined. In claim 1 of the instant patent application, the limitation “recombining comprises selecting entire filters as inseparable groups of a plurality of weights from each of the pair of chromosomes” reads on the underlined “to recombine all weights of each entire selected filter together such that each selected filter cannot be divided by recombination”. Claims 2-3 correspond to claim 2 of Patent 10339450 and claims 5-10 of the instant patent application correspond respectively to claims 3-8 of Patent 10339450.
Instant Application
Patent No. 10339450
1. A method of training a plurality of convolutional neural networks (CNNs) using a genetic evolutionary model, each CNN comprising a hierarchy of layers, each layer comprising one or more channels, each channel comprising a plurality of artificial neurons, each CNN further comprising a plurality of filters, each filter representing a group of a plurality of weights of connections between neurons in a pair of channels in respective adjacent layers of the hierarchy, the method comprising: 
storing a plurality of artificial chromosomes representing the weights of the artificial neuron connections of the plurality of respective CNNs;
recombining a plurality of pairs of the chromosomes to generate, for each pair, a new chromosome that includes a different set of weights than in either chromosome of the pair, wherein recombining comprises selecting entire filters as inseparable groups of a plurality of weights from each of the pair of chromosomes to recombine all weights of each entire selected filter together such that each selected filter cannot be divided by recombination; 
updating the plurality of artificial chromosomes by adding the new chromosomes and removing at least some of the non-recombined chromosomes; and 
iteratively repeating said updating until the updated plurality of artificial chromosomes represent weights of CNNs that have a convergent error.  

1. A method of training a plurality of convolutional neural networks (CNNs) using a genetic evolutionary model, each CNN comprising a hierarchy of layers, each layer comprising one or more channels, each channel comprising a plurality of artificial neurons, each CNN further comprising a plurality of filters, each filter representing a group of a plurality of weights of connections between neurons in a pair of channels in respective adjacent layers of the hierarchy, the method comprising: 
storing a plurality of artificial chromosomes representing the weights of the artificial neuron connections of the plurality of respective CNNs; 
recombining a plurality of pairs of the chromosomes to generate, for each pair, a new chromosome that includes a different set of weights than in either chromosome of the pair, wherein recombining comprises selecting entire filters as inseparable groups of a plurality of weights from each of the pair of chromosomes by traversing the length of the pair of chromosomes, progressing filter-by-filter, switching back and forth at random between selecting a filter from a first chromosome or a second chromosome in the pair; 
updating the plurality of artificial chromosomes by adding the new chromosomes and removing at least some of the non-recombined chromosomes; and 
iteratively repeating said updating until the updated plurality of artificial chromosomes represent weights of CNNs that have a convergent error.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette et al. (“Genetic Algorithm Optimization of a Convolutional Neural Network for Autonomous Crack Detection”, IEEE, 2004, pp 516-521), hereinafter Ouellette, in view of Jagannathan et al. (US 20090224772), hereinafter Jagannathan.

1.    A method of training a plurality of convolutional neural networks (CNNs) using a genetic evolutionary model, each CNN comprising a hierarchy of layers, each layer comprising one or more channels, each channel comprising a plurality of artificial neurons, each CNN further comprising a plurality of filters, each filter representing a group of a plurality of weights of connections between neurons in a pair of channels in respective adjacent layers of the hierarchy (Ouellette: Abstract, Fig 1 or 2, CNN, the connection weights or filters), the method comprising:
storing a plurality of artificial chromosomes representing the weights of the artificial neuron connections of the plurality of respective CNNs (Ouellette: e.g., page 518, col 1, sec III, integration of GA with NN, step 2, substituting weights of CNN with values of a selected chromosome);
recombining a plurality of pairs of the chromosomes to generate, for each pair, a new chromosome that includes a different set of weights than in either chromosome of the pair, wherein recombining comprises selecting entire filters as inseparable groups of a plurality of weights from each of the pair of chromosomes to recombine all weights of each entire selected filter together such that each selected filter cannot be divided by recombination (Ouellette: e.g., page 518, col II, C or D, applying the crossover operation to the parents, where a parent of weights for pairs of features arrays of consecutive layers, as in page 517, col 1, paragraph “Define two-dimensional …”, interprets pairs of the chromosomes to generate, for each pair, a new chromosome that includes a different set of weights than in either chromosome of the pair, where representing the weights of layers of the CNN by chromosomes in GA interprets selecting entire filters as inseparable groups of a plurality of weights from each of the pair of chromosomes, where representing the weights of layers of the CNN with the chromosomes in GA and applying the crossover and GA procedures thereto interprets to recombine all weights of each entire selected filter together such that each selected filter cannot be divided during the recombining and where crossover interprets recombination);
updating the plurality of artificial chromosomes by adding the new chromosomes and removing at least some of the non-recombined chromosomes (Ouellette: e.g., page 518, col 1, sec III, GA, repeating the steps of crossing parents or mutating the offspring, determining parents to be selected and replacing the worst performer with the best performer, where page 518, col II, C or D, the non-selected or the worst performer in the parents interprets some of the non-recombined chromosomes); and
iteratively repeating said updating until the updated plurality of artificial chromosomes represent weights of CNNs that have a convergent error (Ouellette: e.g., page 518, sec III, integration GA with CNN, steps 5 or  9, repeating judging the fitness of the population of chromosomes representing the weights of the CNN until evaluation criteria have been met interprets iteratively repeating said updating until the updated plurality of artificial chromosomes represent weights of CNNs that have met criteria).
 	Ouellette does not expressly disclose “a convergent error”. Jagannathan discloses “a convergent error” (Jagannathan: e.g., [0144], iterative calculations to induce convergence of a total fitting error to a minimum error). Ouellette discloses iteration until evaluation criteria is met. Error-based evaluation criterion is a common practice. It would have been obvious for one of ordinary skill in the art, having Jagannathan and Ouellet before the effective filing date, to combine Jagannathan with Ouellet because error-based criterion is effective in evaluation of termination condition for the GA optimization algorithm of Ouellet. 

11, the claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Ouellet discloses a system (e.g., page 519, sec V, CNN simulation). 

5 and 15, comprising mutating a random plurality of individual weights or filters of multiple weights in the new chromosome to zero, to random values, or to a sum of the current value and a random value (Ouellette: e.g., page 518, sec III, GA, step 5, the chance for mutation interprets a random a random value).

6 and 16, wherein each filter is a one or two-dimensional filter representing the weights between a single pair of channels from adjacent layers (Ouellette: e.g., page 517, col 1, MxM).

7 and 17, wherein recombining comprises selecting three-dimensional filters as inseparable groups of a plurality of weights between one channel of a first layer and a plurality of channels of an adjacent layer (Ouellette: e.g., page 517, col 2, the W with three colors RGB or YUV as the third dimension interprets a three-dimensional filters to be processed by GA including crossover, sec III).

8 and 18, wherein recombining comprises a hybrid of selecting entire filters and selecting individual weights in different training iterations, layers, channels, or segments of the new chromosome (Ouellette: e.g., page 518, sec III, applying crossover to generate new population representing the entire weights and selection for the population in the next iteration based on previously computed weights).

9 and 19, wherein the two chromosomes are selected according to a predefined measure of accuracy based on a training dataset (Ouellette: e.g., page 518, sec III, the fitness that measure the quality of the members of the population to achieve the best selection is an example of a predefined measure of accuracy based on the training dataset).

10 and 20, wherein the new chromosome generated in a first iteration is recombined in a subsequent iteration to generate a subsequent new chromosome (Ouellette: e.g., page 518, sec III, selection from new population representing weights of CNN as chromosomes in an iteration and crossover of the selected population to generate subsequent new chromosomes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette, in view of Jagannathan, further in view of Alba et al. (“Training Neural Networks with GA Hybrid Algorithms”, GECC, 2004, pages: 12), hereinafter Alba.

2 and 12, Ouellette discloses mutating over the CNN (Ouellette: e.g., page 518, sec III, the mutation operation). Combination of Ouellet and Jagannathan does not expressly disclose, but  Alba discloses comprising mutating a plurality of weights of the new chromosome based on errors computed for the connected neurons (Alba: e.g., page 6, sec 3.4, backpropagation used as a mutation like operation of the general search in GA, where page 5, Fig. 3, the weight updating based on error backpropagation of neural network connections between layers, sec 3.1 or 3.2, EQ (3), interprets errors computed for the connected neurons). It would have been obvious for one of ordinary skill in the art, having Alba before the filing date, to combine Alba with the extended Ouellette because the hybrid that reciprocally improve weight learning enhances the performance of the CNN model in Ouellette.

3 and 13, Alba discloses comprising computing the errors of the neurons recursively from the final output layer based on the expected values of 
a training dataset and propagating those error corrections backward incrementally to lower layers in the CNN (Alba: e.g., page 5, Fig. 3, error-backpropagation based weight updating of the neural network connections between layers, sec 3.1 or 3.2, EQ (3), interprets the errors of the neurons computed recursively from the final output layer based on the expected values of a training dataset and propagating those error corrections backward, where Fig 1, the connection weights propagated form the output to connections between the input and the hidden is an example of backward incrementally to lower layers).

Claim Objections
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided 112(a), (b) rejections are resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Z. You and Y. Pu (“The genetic convolutional neural network model based on random sample,” International Journal of u- and e-Service, Science and Technology, vol. 8, no. 11, pp. 317–326, 2015) teaches combining genetic algorithm with CNN base don random sample in CNN  training.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

/LI WU CHANG/Primary Examiner, Art Unit 2124                                                                                                                                                                                                        October 7, 2022